In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00013-CV




        IN THE INTEREST OF J.D.H., A CHILD




      On Appeal from the County Court at Law No. 3
               Williamson County, Texas
             Trial Court No. 18-3345-FC3




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Burgess
                                     MEMORANDUM OPINION
         Marcus Alan Hodges filed a timely notice of appeal on December 19, 2018. 1 The clerk’s

record was filed on February 14, 2019. The reporter’s record was filed on March 4, 2019. The

original deadline for Hodge’s appellate brief was April 3, 2019. When neither a brief nor a motion

to extend time for filing same was received by April 3, 2019, this Court advised Hodges by letter

dated April 18, 2019, that the brief was late. We further extended the deadline for filing the brief

to May 3, 2019. We warned Hodges that failure to file the brief by May 3, 2019, would subject

this appeal to dismissal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

         We have received no responsive communication from Hodges and have not received his

appellate brief. Having received no response to this Court’s letter of April 18, 2019, Hodges’

appeal is ripe for dismissal for want of prosecution. Consequently, pursuant to Rules 38.8 and

42.3 of the Texas Rules of Appellate Procedure, we dismiss this appeal for want of prosecution.

See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).



                                                      Ralph K. Burgess
                                                      Justice

Date Submitted:            May 21, 2019
Date Decided:              May 22, 2019




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.


                                                          2